DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of 08 February, 2021 is acknowledged and has been entered. By the response, claims 1, 10 and 17 have been amended. New claims 20 and 21 have been added. Currently, claims 1-21 are pending in the application.
	The amendment to paragraph 0051 of the written description is noted. In view of the amendment, the objection to the drawing figures is withdrawn.
	Claims 1-19 stand rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particular point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  112, the applicant), regards as the invention. The amendments to claims 1, 10 and 17 are noted. In view thereof, this rejection is withdrawn.
	Claims 1-19 were previously rejected under 35 U.S.C. § 103 as being unpatentable over European Patent Application EP 2 357 313 A1 (Holley et al.) in view of United States Patent Application Publication US 2016/0084076 A1 (Fannini et al.). This rejection has been traversed, however the traversal is not persuasive.
	Applicant submits that the present invention allows for the use of one or more connecting SEM’s to provide a multidrop link to the processing SEM’s without requiring such direction of each processing SEM to a central distribution unit as shown in Holley et al. This does not distinguish over the prior art, as such as configuration is not required in any of the claims of the application.
	With respect to applicant’s remarks that Holley et al. “teaches away” from the instant claims, a prior art reference that "teaches away" from the claimed invention is a significant factor to be In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). In this instance, the stated purpose of Holley et al. is to make a contribution to the known control systems by reducing the costs and size of the electronics modules. As such, Holley et al. continues to disclose all of the claimed features with the exception of the compliance with the claimed protocols, and this is readily known from Fannini et al., which discloses a system for communicating with subsurface tools that is in compliance with known communication protocols, i.e., IEEE 1901 in this case. Additionally, Fanini et al. describes a subsurface tool as “intended to encompass any device or component that can be deployed downhole or subsea and communicate with a processor located at the surface, remotely from a wellsite or located downhole”, see 0030) It would additionally be presumed that any protocol or standard would be current at the time of the filing of the application. In as much as the combination continues to render the pending claims obvious, the rejections will, accordingly, be maintained and made final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application EP 2 357 313 A2 (Holley et al.) in view of United States Patent Application Publication US 2016/0084076 A1 (Fanini et al.).
As concerns claim 1, Holley et al. discloses a subsea control system for transmitting and receiving subsea related data to and from a topside control system, the subsea control system comprising: at least one connecting Subsea Electronic Module, SEM, (the SEM 5 is contained in the subsea control module, SCM, at 6) in connection with at least one high speed communications conduit 2, reasonably interpreted as the multiple electronics modules on the same circuit or network), the plurality of processing SEMs configured to receive and transmit the subsea related data on the at least one high speed communications conduit through the at least one connecting SEM and the network in the multidrop configuration (as stated, the SEM 5 is connected via the router to a multiplicity of additional SEM’s, each of which is located at a respective tree mounted on individual wellheads, see 2:1+); but lacks to expressly disclose wherein the receiving and transmitting on the at least one high speed communications conduit is in compliance with at least one of: the IEEE 1901 and the ITU-T G.hn standard as at the effective date of filing of this patent; nevertheless Fanini et al. discloses a system for communicating with subsurface or subsea components wherein the receiving and transmitting on the at least one high speed communications conduit is in compliance with at least one of: the IEEE 1901 and the ITU-T G.hn standard as at the effective date of filing of this patent (see at least 0052, listing examples of protocols including power line communication IEEE 1901-2010 Standard, it would be reasonable to configure for the standard in effect at the time of filing). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the claimed protocol into the control system to obtain the predictable result of providing transmission frequencies that can be used by all classes of broadband over power line devices and to maximize the broadband speed available in the system.
As concerns claim 2, Holley et al. discloses the subsea control system of claim 1, wherein the plurality of processing SEMs are configured in a topography selected from one of: a star topography, a tree topography, and a ring topography (see figure 2).
as for example, blue and yellow systems) are notoriously well known and obvious elements in subsea control systems.
As concerns claim 4, Holley et al. discloses the subsea control system of claim 1, wherein the subsea control system comprises a Christmas tree for sealing a subsea well and wherein at least some of the plurality of processing SEMs form part of the Christmas tree (at 4:1+ and as noted above, each of the SEMS is attached to an individual tree at an individual wellhead).
As concerns claim 5, Holley et al. discloses the subsea control system of claim 1, wherein the at least one connecting SEM and the plurality of processing SEMs receive and transmit the subsea related data on dedicated communication wires or power lines (as illustrated, also see at least 0003, the communication may be optical fiber or copper connections).
As concerns claim 6, the combination discloses the subsea control system of claim 1, wherein at least one of the processing SEMs comprises an end device (each of the SEM’s attached to individual trees that are disclosed in Holley et al. is reasonably construed as an “end device”, as well as any of the tools illustrated in Fanini et al. at figure 1).
As concerns claim 7, Fanini et al. discloses the subsea control system of claim 6, wherein the end device is selected from at least one of: an actuator and an instrument (0126).
As concerns claim 8, Fanini et al. discloses the at least one connecting and processing SEM of the subsea control system of claim 1, wherein the at least one connecting SEM further comprises an IEEE1901 or ITU-T G.hn standard compliant interface configured to receive and transmit the subsea related data (see at least 0052).
As concerns claim 8, Fanini et al. discloses the subsea control system of claim 1 comprised in at least one of: a subsea oil and gas production system; and a subsea oil and gas processing system (see at least 0001).
construed as multiple SEM’s on the same network), the subsea related data; but lacks to expressly disclose wherein the receiving and transmitting on the at least one high speed communications conduit is in compliance with at least one of: a IEEE 1901 standard, and a ITU-T G.hn standard as at the effective date of filing of this patent; nevertheless Fanini et al. discloses a method for communicating with subsurface or subsea components wherein the receiving and transmitting on the at least one high speed communications conduit is in compliance with at least one of: the IEEE 1901 and the ITU-T G.hn standard as at the effective date of filing of this patent (see at least 0052, listing examples of protocols including power line communication IEEE 1901-2010 Standard, it would be reasonable to configure for the standard in effect at the time of filing). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the claimed protocol into the control system to obtain the predictable result of providing transmission frequencies that can be used by all classes of broadband over power line devices and to maximize the broadband speed available in the system.
As concerns claim 11, Holley et al. discloses the method of claim 10, wherein the transmitting and receiving further comprises transmitting and receiving the subsea related data to and from, respectively, the plurality of processing SEMs configured in a topography selected from one of: a star topography, a tree topography, and a ring topography (see at least figure 2).
As concerns claim 12, Official Notice is taken that A/B redundancy, (as for example, blue and yellow systems) are notoriously well known and obvious elements in subsea control systems.
at 4:1+ and as noted above, each of the SEMS is attached to an individual tree at an individual wellhead).
As concerns claim 14, Holley et al. discloses the method of claim 10, wherein the receiving and transmitting of the subsea related data is provided on dedicated communication wires or power lines (as illustrated, also see at least 0003, the communication may be optical fiber or copper connections).
As concerns claim 15, the combination discloses the method of claim 10, wherein at least one of the processing SEMs comprises an end device (each of the SEM’s attached to individual trees that are disclosed in Holley et al. is reasonably construed as an “end device”, as well as any of the tools illustrated in Fanini et al. at figure 1).
As concerns claim 16, Fanini et al. discloses the method of claim 15, wherein the end device is selected from at least one of: an actuator and an instrument (0126).
	As concerns claim 17, Holley et al. discloses a computer readable medium comprising executable instructions (which is software) such that when executed by subsea control system provide for transmitting and receiving subsea related data to and from a topside control system 1, the instructions comprising: receiving and transmitting, in at least one connecting Subsea Electronic Module, SEM 5, the subsea related data via at least one high speed communications conduit 2; and transmitting and receiving, to and from, respectively, a plurality of processing SEMs 8 connected in a network in a multidrop configuration with the at least one connecting SEM (as illustrated, also see above), the subsea related data; but lacks to expressly disclose Page 5 of 10 DE - 358800/001002 - 3597353 viApplication Serial No.: 16/621,168 Atty Docket No.: 358800.001002 (P240772US)wherein the receiving and transmitting on the at least one high speed communications conduit is in compliance with at least one of: a IEEE 1901 standard; and a ITU-T G.hn standard as at the effective date of filing of this patent; nevertheless Fanini et al. discloses a medium for communicating with subsurface or subsea components wherein the receiving and as at the effective date of filing of this patent (see at least 0052, listing examples of protocols including power line communication IEEE 1901-2010 Standard, it would be reasonable to configure for the standard in effect at the time of filing). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the claimed protocol into the control system to obtain the predictable result of providing transmission frequencies that can be used by all classes of broadband over power line devices and to maximize the broadband speed available in the system.
As concerns claim 18, Holley et al. discloses the computer readable medium of claim 17, wherein the instructions further comprise transmitting the subsea related data to the plurality of processing SEMs configured in a topography selected from one of: a star topography, a tree topography, and a ring topography.
As concerns claim 19, Holley et al. discloses the computer readable medium of claim 17, wherein the instructions further comprise receiving and transmitting of the subsea related data is provided on dedicated communication wires or power lines (as illustrated, also see at least 0003, the communication may be optical fiber or copper connections).
As concerns claim 20, Holley et al. discloses the method of claim 10, wherein the method comprises allowing at least one of the plurality of processing SEMs 8 to be connected in the network in the multidrop configuration indirectly with the at least one connecting SEM 5 (the connection in figure 1 is reasonably construed as “indirect”, there is a direct connection with the SEM (combined module 28,figure 5); in either case, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley et al. and Fanini et al., and further in view of United States Patent No. US 9,749,252 B2 (Katar et al.), 
see at least 2:50+). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to have the control system with the high speed communications conduit in compliance with any of a number of well-known communication protocols to predictably maximize the broadband available for the control system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679